--------------------------------------------------------------------------------

EXHIBIT 10(g)(8)

LETTER AGREEMENT


February 21, 2001




 

Samuel H. Charlton, III

15910 Conners Ace Drive

Spring, Texas  77379

Dear Sam:

The purpose of this Letter Agreement is to confirm recent discussions concerning
your transfer and relocation by Cleco Corporation to Alexandria/Pineville,
Louisiana.  We are pleased to extend this offer contingent on the following
terms and conditions:

1.             Effective Date.  Your effective date of transfer will be March 1,
2001.

2.             Relocation Allowance.  You will receive two (2) months of your
annual salary to help defray miscellaneous moving related expenses.

3.             Transportation of Household Goods.  Cleco Corporation shall pay
for or reimburse you for moving expenses incurred for relocating your family and
household goods and other personal property.

4.             Real Estate Incentive. Cleco Corporation shall, at your request,
purchase your principal residence for an amount equal to the greater of (i) the
purchase price of such principal residence plus any capital improvements to the
residence made by you, or (ii) the fair market value of such principal residence
as determined by Cleco Corporation's usual relocation practice.

Cleco Corporation shall reimburse you for all closing costs associated with the
sale of your principal residence and your purchase of a new principal residence.


--------------------------------------------------------------------------------

Samuel H. Charlton

Letter Agreement

Page 2

February 21, 2001

 

5.             Termination Incentives.  At your election, but only in connection
with any termination of employment with Cleco Corporation or any of its
affiliates, Cleco Corporation shall purchase your new principal residence in the
Alexandria/Pineville, Louisiana area under the same terms and conditions as set
forth in Paragraph 4 above.

Cleco Corporation shall pay or reimburse you for moving expenses incurred for
relocating your family and household goods and other personal property to any
location within the continental United States.

Notwithstanding the foregoing, Cleco Corporation shall not be obligated under
this Paragraph 5, unless within twelve (12) months after termination of your
employment with Cleco Corporation or any of its affiliates, you have requested
Cleco Corporation to

purchase such new principal residence and you have actually relocated from the
Alexandria/Pineville, Louisiana area. 

6.             Modification of Existing Executive Employment Agreement:  In
addition to the benefits outlined in that certain Cleco Corporation Executive
Employment Agreement (the "Agreement") between you and Cleco Midstream Resources
LLC (the "Principal Employer"), attached hereto as Exhibit "A", following are
enhancements which supercede said Agreement and to which Cleco Corporation
agrees:

a.              All payment made to Executive under Section 3.1e of the
Agreement by the Company shall be grossed up by a factor of 65% to compensate
Executive for any federal and/or state tax effects.

b.             Section 4.3 Business Transaction.  If Executive's employment with
the Company and/or its Affiliates is involuntarily terminated (other than on
account of cause as defined in Section 3.3 of the Agreement) in connection with
a Business Transaction, then notwithstanding any other provision of this Letter
Agreement to the contrary, the Company shall pay or provide to Executive the
compensation described in Section 4.2 of that Agreement.

7.             Gross Up for Tax Purposes.  To the extend that any allowances,
reimbursements or payments made to you under Paragraph 2, 3, 4 and 5 of this
Letter Agreement are subject to federal and/or state taxes, Cleco Corporation
will gross up such allowances, reimbursements or payments by a factor of 65% to
compensate you for any federal and/or state tax effect.

8.             Successors.  This Letter Agreement shall be binding upon Cleco
Corporation and any successor or assigns of Cleco Corporation and/or Cleco
Midstream Resources LLC, whether by merger, sale, consolidation, joint venture
or otherwise.

--------------------------------------------------------------------------------

Samuel H. Charlton

Letter Agreement

Page 3

February 21, 2001

 

Enclosed are duplicate originals of this Letter Agreement.  If acceptable,
please acknowledge your acceptance by signing and returning one original to my
attention.

 

Sincerely,


/s/  Darrell J. Dubroc        

Darrell J. Dubroc

Senior Vice President



 

Agreed to and accepted this

    22    day of February, 2001.


 

/s/  S. H. Charlton, III         

Samuel H. Charlton, III

--------------------------------------------------------------------------------